Exhibit 10.46

Execution Version

FIRST AMENDMENT

TO ABL CREDIT AGREEMENT

This FIRST AMENDMENT TO ABL CREDIT AGREEMENT (this “Amendment”) is dated as of
February 4, 2014 and is entered into by and among Affinia Group Intermediate
Holdings Inc., a Delaware corporation (“Holdings”), Affinia Group Inc., a
Delaware corporation (the “Company”), each other Wholly-Owned Domestic
Subsidiary of the Company set forth on the signature pages hereto as a Borrower
(together with the Company, collectively, the “Borrowers”), the financial
institutions party hereto (the “Lenders”), and Bank of America, N.A., as a
Lender and as administrative agent (in such capacity, the “Administrative
Agent”).

RECITALS:

A. The Borrowers, Holdings, the Lenders and the Administrative Agent have
entered into that certain ABL Credit Agreement, dated as of April 25, 2013 (as
the same has been amended and may hereafter be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), pursuant to
which, among other things, the Administrative Agent and the Lenders have made
and may hereafter make certain loans, advances and other financial
accommodations to the Borrowers. Unless otherwise defined herein, capitalized
terms used in this Amendment shall have the meanings ascribed to such terms in
the Credit Agreement.

B. The Company and Holdings have requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein and, subject to the terms
and conditions set forth in this Amendment, the Administrative Agent and the
Required Lenders agree to such request.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
subject to the terms and conditions set forth herein, the parties hereto hereby
agree as follows:

AGREEMENT:

SECTION 1. AMENDMENT TO THE CREDIT AGREEMENT. Effective as of the First
Amendment Effective Date, the Credit Agreement is hereby amended as set forth
below:

1.1 Section 1.01 of the Credit Agreement is hereby amended as follows:

(a) The following definition is added to Section 1.01 of the Credit Agreement,
to be inserted in its appropriate alphabetical order:

(i) ““Chassis Business” means the Company’s and its Subsidiaries’ steering,
suspension and driveline component design, manufacturing, assembly, sale and
distribution business.”

 



--------------------------------------------------------------------------------

(b) The following definitions set forth in Section 1.01 of the Credit Agreement
are hereby amended and restated in their entirety to read as follows:

(i) ““Dana Seller Note” means the note issued by Parent to Dana Corporation as
part of the financing in connection with the acquisition of substantially all of
the aftermarket business operations of Dana Corporation.”

(ii) ““Dominion Threshold” means the greater of (a) 12.5% of the Borrowing Base
then in effect and (b) $12,500,000.”

(iii) ““Payment Conditions” means that each of the following conditions are
satisfied both at the time of each action or proposed action and immediately
after giving effect thereto: (i) no Default shall have occurred and be
continuing or would result therefrom, (ii) (A) Excess Availability (on the date
of such action or proposed action) and Average Aggregate Availability (for the
30-day period ending on the date of such action or proposed action), in each
case, calculated on a Pro Forma Basis as if such action or proposed action had
occurred on the first day of such measurement period, shall exceed the greater
of (x) $16,500,000 and (y) 15.0% of the Borrowing Base as then in effect, and
(B) if Excess Availability (on the date of such action or proposed action) and
Average Aggregate Availability (for the 30-day period ending on the date of such
action or proposed action), in each case, calculated on a Pro Forma Basis as if
such action or proposed action had occurred on the first day of such measurement
period, does not exceed the greater of (x) $22,000,000 and (y) 20% of the
Borrowing Base as then in effect, then Holdings shall also have a Consolidated
Fixed Charge Coverage Ratio of not less than 1.00:1.00 for the Test Period
ending as of the last day of the immediately preceding calendar month, as
calculated on a Pro Forma Basis, and in each case, as if such action or proposed
action had occurred on the first day of such Test Period, (iii) in the case of
any such action, acquisition, sale of assets, transaction, payment, distribution
or Restricted Payment the permissibility of which hereunder is conditioned on
the satisfaction of the Payment Conditions, such action, acquisition, sale of
assets, transaction, payment, distribution or Restricted Payment would be
permitted under the Term Loan Documents and the Senior Unsecured Notes Documents
and (iv) not less than five (5) Business Days prior to any such (or any such
proposed) action, acquisition, sale of assets, transaction, payment,
distribution or Restricted Payment, the permissibility of which is conditioned
on the satisfaction of the Payment Conditions, Holdings shall have delivered to
the Administrative Agent a certificate of an Authorized Officer of Holdings
certifying as to compliance with preceding clauses (i) through (iii) and
demonstrating (in reasonable detail) the calculations required by preceding
clauses (ii)(A) or (ii)(B), as the case may be, which certificate shall be
deemed recertified to the Administrative Agent by an Authorized Officer of
Holdings on and as of the date of the proposed action.””

(iv) ““Trigger Period” means the period (a) commencing on the day that either an
Event of Default occurs or Excess Availability is less than the greater of
(i) 10.0% of the Borrowing Base in effect at such time and (ii) $10,000,000 (the
“Threshold Amount”) at any time; and (b) continuing thereafter until no Event of
Default has existed and Excess Availability has been greater than the applicable
Threshold Amount at all times, in each case, for 30 consecutive days.”

 

2



--------------------------------------------------------------------------------

(c) Clause (4) of the definition of “Consolidated Fixed Charge Coverage Ratio”
is hereby amended and restated in its entirety to read as follows:

“(4) without duplication of any amounts included in clause (b)(3) above, the
aggregate amount of all cash Restricted Payments paid or made by Holdings for
such period (other than (x) the Transactions and (y) any Restricted Payment made
pursuant to Section 9.08(a)(xiii)) plus”

1.2 Section 8.08(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) Each of Holdings and the Company will, and will cause each Subsidiary to,
keep proper books of record and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Each of Holdings and
the Company will, and will cause each Subsidiary to, permit employees and
designated representatives of the Administrative Agent and any Lender, in each
case, at the Loan Parties’ expense at reasonable times and (except during the
continuance of an Event of Default) upon reasonable notice, to conduct
appraisals of Inventory and field exams, in each case, (w) up to one (1) time in
any twelve month period, (x) up to two (2) times in any twelve month period if
Excess Availability (on the date of the proposed Inventory appraisal and field
exam) and Average Aggregate Availability (for the 30-day period ending on the
date of such proposed Inventory appraisal or field exam) does not exceed the
greater of (i) $25,000,000 and (ii) 20% of the Borrowing Base as then in effect,
(y) up to three (3) times in any such twelve month period at any time after
Excess Availability has fallen below the Dominion Threshold for a period of five
(5) consecutive days and (z) notwithstanding the foregoing limits, more
frequently as the Administrative Agent reasonably deems appropriate during the
existence of an Event of Default (it being acknowledged that a single field
exam, appraisal or inspection may entail visits to multiple locations of books,
records and assets of the Loan Parties). In connection with any such appraisal
or field exam, such employees and designated representatives of the
Administrative Agent and/or the Lenders shall be permitted (i) to visit and
inspect, in consultation with officers of Holdings, the Company or such
Subsidiary (other than during an Event of Default, in which case, no such
consultation shall be required) any properties of Holdings, the Company or such
Subsidiary, (ii) to examine the books of account of Holdings, the Company or
such Subsidiary and discuss the affairs, finances and accounts of Holdings, the
Company or such Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants (provided that an officer of Holdings, the
Company and its Subsidiaries may attend such discussions with such accountants)
and (iii) to verify Eligible Accounts and/or Eligible Inventory (subject to
reasonable requirements of confidentiality, including requirements imposed by
law or contract). Neither the Administrative Agent nor any Lender shall have any
duty to any of Holdings, the Company or any Subsidiary to make any inspection,
nor to share any results of any inspection, appraisal or report with any of
Holdings, the Company or any Subsidiary. Each of Holdings, the Company and its
Subsidiaries acknowledge that all inspections, appraisals and reports are
prepared by the Administrative Agent and the Lenders for their purposes, and
neither Holdings nor any of its subsidiaries shall be entitled to rely upon
them.”

 

3



--------------------------------------------------------------------------------

1.3 Clause (x) of the proviso to Section 9.04(r) of the Credit Agreement is
hereby amended by replacing the words “18-month anniversary” with the words
“24-month anniversary”

1.4 Section 9.04 of the Credit Agreement is hereby amended by (x) deleting the
word “and” at the end of clause (u) thereof, (y) replacing the period at the end
of clause (v) thereof with a semicolon and inserting the word “and” immediately
thereafter and (z) inserting a new clause (w) to read as follows:

“(w) loans and advances to Holdings (and by Holdings to its parent) in an
aggregate amount not to exceed $85,000,000 less any amounts declared and paid as
a Restricted Payment pursuant to Section 9.08(a)(xiii); provided that such loans
or advances are used by Parent to repay outstanding amounts under the Dana
Seller Note.”

1.5 Section 9.05 of the Credit Agreement is hereby amended by (x) deleting the
word “and” at the end of clause (l) thereof, (y) inserting the word “and” at the
end of clause (m) thereof and (z) inserting a new clause (n) to read as follows:

“(n) the sale in one or more transactions of the Chassis Business; provided that
concurrently with such sale (i) the Company prepays Term Loans in an aggregate
amount of $75,000,000, which prepayment shall be allocated ratably between the
Tranche B-1 Term Loans and the Tranche B-2 Term Loans (in each case, as defined
in the Term Loan Agreement) and (ii) the Company delivers to the Administrative
Agent a completed and executed Borrowing Base Certificate prepared giving effect
to the sale of the Chassis Business as of the last Business Day of the most
recent month for which a Borrowing Base Certificate has been delivered;”

1.6 Clause (x) of the proviso to Section 9.08(a)(iii) of the Credit Agreement is
hereby amended by replacing the words “18-month anniversary” with the words
“24-month anniversary”.

1.7 Section 9.08(a) of the Credit Agreement is hereby amended by (x) deleting
the word “and” at the end of clause (xi) thereof, (y) replacing the period at
the end of clause (xii) thereof with a semicolon and inserting the word “and”
immediately thereafter and (z) inserting a new clause (xiii) to read as follows:

“(xiii) the Company may declare and pay to Holdings, and Holdings may declare
and pay to its parent, dividends in an aggregate amount not to exceed
$85,000,000 less any amounts used to make loans or advances pursuant to
Section 9.04(w); provided such dividends are used by Parent to repay outstanding
amounts under the Dana Seller Note.”

 

4



--------------------------------------------------------------------------------

SECTION 2. CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective on
and as of the date when each of the following conditions precedent shall have
been satisfied in a manner satisfactory to Administrative Agent (the first date
upon which all such conditions have been satisfied being herein called the
“First Amendment Effective Date”):

2.1 The representations and warranties of each Loan Party made or deemed to be
made in this Amendment shall be true and correct in all material respects (or,
in the case of representations and warranties qualified as to materiality, in
all respects), except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all material respects (or in all respects,
as applicable) as of such earlier date.

2.2 At the time of and immediately after giving effect to this Amendment, no
Default shall have occurred and be continuing or would result from this
Amendment.

2.3 The Administrative Agent shall have received (w) fully executed counterparts
of this Amendment from each of Holdings, the Borrowers and the Required Lenders
and (y) a completed and executed Borrowing Base Certificate prepared giving pro
forma effect to the sale of the Chassis Business as of November 30, 2013.

2.4 The Administrative Agent shall have received a certificate, dated the First
Amendment Effective Date and signed by the chief financial officer, principal
accounting officer, treasurer, controller or any vice president of Company,
confirming compliance with the conditions set forth in Sections 2.1 and 2.2.

2.5 The Company shall have paid to the Administrative Agent, for the account of
each Lender that timely delivers a signature page to this Amendment, in
immediately available funds, a fee (the “Amendment Fee”) equal to 7.5 basis
points (0.075%) of the amount of the Revolving Loan Commitment held by such
Lender on the First Amendment Effective Date.

SECTION 3. REPRESENTATIONS.

3.1 Each of Holdings and the Borrowers hereby represents and warrants to the
Administrative Agent and each Lender on the First Amendment Effective Date that:

(a) the representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects),
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty was true
and correct in all material respects (or in all respects, as applicable) as of
such earlier date;

(b) at the time of and immediately after giving effect to this Amendment, no
Default has occurred and is continuing or would result from this Amendment; and

(c) the execution, delivery and performance by Holdings and the Borrowers of
this Amendment have been duly authorized by all necessary corporate or other
organizational action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Amendment has been duly executed and delivered by
each of Holdings and the

 

5



--------------------------------------------------------------------------------

Borrowers and constitutes a legal, valid and binding obligation of Holdings or
the Borrowers, as applicable, enforceable against such Person in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 4. GENERAL PROVISIONS.

4.1 No Changes. Except as expressly provided in this Amendment, the terms and
provisions of the Credit Agreement and each other Loan Document shall remain in
full force and effect and are hereby affirmed, confirmed and ratified in all
respects. This Amendment shall not be deemed to constitute a waiver or release
of any Default or Event of Default or any remedies or rights of Administrative
Agent or the Lenders with respect thereto, all of which are hereby reserved.

4.2 Ratification. The Loan Parties hereby ratify, confirm and affirm without
condition, all Liens and security interests granted to the Collateral Agent
pursuant to the Credit Agreement and the other Loan Documents and such Liens and
security interests shall continue to secure the Obligations under the Credit
Agreement, as amended hereby.

4.3 Attorney’s Fees and Costs. In addition to the Amendment Fee, each of the
Loan Parties hereby jointly and severally agrees to reimburse the Administrative
Agent for all of its reasonable and documented out-of-pocket costs and expenses
(including reasonable and documented fees, charges and disbursements of a single
counsel and (if reasonably deemed necessary by the Administrative Agent) of any
local counsel for the Administrative Agent in connection therewith) incurred in
the preparation and documentation of this Amendment, subject to Section 12.03(a)
of the Credit Agreement.

4.4 Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Amendment and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Amendment and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.

(b) Each of Holdings and the Borrowers irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Lender or
any Related Party of any of the foregoing in any way relating to this Amendment
or the transactions relating hereto, in any forum other than the courts of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of such courts and agrees that
all claims in respect of any action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each party hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Amendment shall affect any right that
the Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action, litigation or proceeding relating to this Amendment or any
other Loan Document against any Loan Party or any of its properties in the
courts of any jurisdiction.

 

6



--------------------------------------------------------------------------------

(c) Each of Holdings and the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action, litigation or
proceeding arising out of or relating to this Amendment in any court referred to
in paragraph (b) of this Section 4.4. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Amendment irrevocably consents to service of process in
the manner provided for notices in Section 12.01 of the Credit Agreement.
Nothing in this Amendment or any other Loan Document will affect the right of
any party to this Amendment to serve process in any other manner permitted by
law.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.4.

4.5 Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. This Amendment may also be delivered by
facsimile or electronic mail and each signature page hereto delivered by
facsimile or electronic mail shall be deemed for all purposes to be an original
signature page.

4.6 Further Assurances. Each Loan Party covenants and agrees that it will at any
time and from time to time do, execute, acknowledge and deliver, or will cause
to be done, executed, acknowledged and delivered, all such further acts,
documents and instruments as reasonably may be required by the Administrative
Agent or any of the Lenders to effectuate fully the intent of this Amendment.

4.7 Captions. The captions in this Amendment are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Amendment or any of the provisions hereof.

 

7



--------------------------------------------------------------------------------

4.8 References. On or after the First Amendment Effective Date, each reference
in the Credit Agreement to this “Agreement” or words of like import, and each
reference in any Loan Document or any other agreement to the Credit Agreement
shall, in each case, unless the context otherwise requires, be deemed to refer
to the Credit Agreement as amended hereby. This Amendment, on and after the
First Amendment Effective Date, shall constitute a “Loan Document” for all
purposes under the Credit Agreement and the other Loan Documents.

4.9 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

4.10 Successors and Assigns. This Amendment shall inure to the benefit of the
Loan Parties, the Administrative Agent and the Lenders, and their respective
successors and assigns, and be binding upon the Loan Parties, the Administrative
Agent and the Lenders, and their respective successors and assigns.

4.11 No Novation. This Amendment shall not extinguish the Loans or other
Obligations outstanding under the Credit Agreement and/or any of the other Loan
Documents as in effect prior to the effectiveness of this Amendment. Nothing
herein contained shall be construed as a substitution, novation or repayment of
the Loans or other Obligations outstanding under the Credit Agreement and/or any
of the other Loan Documents as in effect prior to the effectiveness of this
Amendment, all of which shall remain outstanding in full force and effect after
the effectiveness of this Amendment.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first written above.

 

Holdings:             AFFINIA GROUP INTERMEDIATE HOLDINGS INC.     By:  

/s/ Steven P. Klueg

      Name:   Steven P. Klueg       Title:  

Senior Vice President and

Chief Financial Officer

Borrowers:             AFFINIA GROUP INC.     By:  

/s/ Steven P. Klueg

      Name:   Steven P. Klueg       Title:  

Senior Vice President and

Chief Financial Officer

    AFFINIA INTERNATIONAL HOLDINGS CORP.     By:  

/s/ Steven P. Klueg

      Name:   Steven P. Klueg       Title:   Vice President and Treasurer    
AFFINIA CANADA GP CORP.     By:  

/s/ Steven P. Klueg

      Name:   Steven P. Klueg       Title:   Vice President and Treasurer    
AFFINIA PRODUCTS CORP LLC     By:  

/s/ Steven P. Klueg

      Name:   Steven P. Klueg       Title:   Vice President and Treasurer    
AUTOMOTIVE BRAKE COMPANY INC.     By:  

/s/ Steven P. Klueg

      Name:   Steven P. Klueg       Title:   Vice President and Treasurer

 

 

[Signature Page to Affinia ABL First Amendment]



--------------------------------------------------------------------------------

WIX FILTRATION CORP LLC By:  

/s/ Steven P. Klueg

  Name: Steven P. Klueg   Title: Vice President and Treasurer AFFINIA
INTERNATIONAL INC. By:  

/s/ Steven P. Klueg

  Name: Steven P. Klueg   Title: Vice President and Treasurer

 

 

[Signature Page to Affinia ABL First Amendment]



--------------------------------------------------------------------------------

Administrative Agent and Lenders:     BANK OF AMERICA, N.A., individually as a
Lender and as Administrative Agent     By:  

/s/ Steven M. Siravo

      Name: Steven M. Siravo       Title: Senior Vice President

 

 

[Signature Page to Affinia ABL First Amendment]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as
a Lender By:   /s/ Matt Harbour   Name: Matt Harbour   Title: Senior Vice
President

 

 

[Signature Page to Affinia ABL First Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Noam Azachi   Name: Noam Azachi  
Title: Vice President

 

 

[Signature Page to Affinia ABL First Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Robert P. Kellas   Name: Robert
P. Kellas   Title: Executive Director

 

 

[Signature Page to Affinia ABL First Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ William Patton

 

Name: William Patton

Title: AVP

 

[Signature Page to Affinia ABL First Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By:   /s/ Lisa Wong   Name: Lisa Wong   Title: Vice President By:   /s Michael
Getz  

Name: Michael Getz

Title: Vice President

 

 

[Signature Page to Affinia ABL First Amendment]